Per Curiam. This matter coming to be heard upon the motion of Respondent to dismiss the claim herein, and, it appearing to the Court that Claimant has received due notice of said motion, and the Court being fully advised in the premises, finds: A. That the Claimant, Michael Chan, a civil service employee, filed a complaint in which he alleged the existence of a valid grievance relating to a condition of State employment. B. That the Claimant, as a basis for the above allegation, relied on section XIV, of Collective Bargaining Agreement RC — 9. C. That the Claimant made no effort to exhaust the administrative remedies available to him as set forth in Section 3, of the Rules of the Department of Personnel and as required by section 25 of the Court of Claims Act. Ill. Rev. Stat. 1979, eh. 37, par. 439.24 — 5. D. That as a matter of law the Claimant is under a duty to exhaust all administrative remedies pursuant to Ill. Rev. Stat. 1977, ch. 37, par. 439.24 — 5, and Court of Claims Rule 6. E. That as a matter of law the failure of the Claimant to exhaust all administrative remedies, subjects his action to dismissal pursuant to Court of Claims Rule 9 and Frazier v. State of Illinois (1972), 28 Ill. Ct. Cl. 80. Pursuant to the above findings of fact and law, it is hereby ordered that Respondents’ motion be, and the same is, hereby granted and the claim herein hereby dismissed.